Kane, Attorney General,
You haverequested our opinion as to whether township supervisors may serve as duly appointed local civil defense directors. It is our opinion, and you are hereby advised, that supervisors may not hold such appointive office where the jurisdiction of the local civil defense district is coterminous with the township being served.
Section 410 of The Second Class Township Code *498of May 1, 1933, P. L. 103, as amended, 53 P. S. §65410, provides, in part, . . no supervisor shall at the same time hold any other elective or appointive township office or position other than township roadmaster or secretary-treasurer.” Therefore, no supervisor may simultaneously serve as a local civil defense director where the civil defense director is a township office or position.
The relationship between a political subdivision and the local civil defense council is determined pursuant to the Act of March 19, 1951, P. L. 42, sec. 3, 35 P. S. §1909. That section reads, in part:
“Where the jurisdiction of the local or district council of civil defense is coterminous with the political subdivision making an appropriation for the payment of the expenses of the local or district council of civil defense, such local or district council of civil defense shall be an agency, board or commission of the political subdivision, subject to all of the laws governing . . . the employment of persons . . .”
We have been advised that, in the great majority of cases in Pennsylvania, local civil defense districts are coterminous with political subdivisions. Further, such civil defense councils are financed through local government appropriations. Thus, in most instances, township commissioners will not be eligible for appointment as local civil defense directors.
It is our opinion, and you are hereby advised, that township supervisors are ineligible, under section 410 of The Second Class Township Code, to serve as local civil defense directors where the civil defense district is an agency, board or commission of the township.